RUDKIN, District Judge
(after, stating the facts as above). The rule is of course elementary that, when a defendant is on trial for one offense, irrelevant testimony tending to show the commission of a separate and distinct crime is not admissible. But the rule is equally well settled that relevant testimony, tending* to establish or prove the crime charged, cannot be rejected simply because it may tend to prove the commission of some other crime. Moore v. United States, 150 U. S. 57, 14 Sup. Ct. 26, 37 L. Ed. 996; Williamson v. United States, 207 U. S. 425-451, 28 Sup. Ct. 163, 52 L. Ed. 278; Lueders v. United States (C. C. A.) 210 Fed. 419-423. It seems manifest to us that testimony tending to show the possession by the defendant of similar liquor in similar containers while the still was in operation was relevant to the issue before the jury, and its admission as limited by the court was not error.
The judgment is therefore affirmed.